EXHIBIT 10.2

 

 

 

CONTRIBUTION AGREEMENT

BY AND AMONG

PRIP 6700, LLC,

a Delaware limited liability company,

JTL PROPERTIES, LLC,

a Missouri limited liability company.

AND

PARK HILL PARTNERS I, LLC,

a Missouri limited liability company

As of April 7, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 CONTRIBUTION AND ISSUANCE OF MEMBERSHIP INTEREST

   1

1.1

  

Agreement to Contribute in Exchange for Membership Interest

   1

1.2

  

Company Property

   1

1.3

  

Property Defined

   2

1.4

  

Title to the Property

   2

1.5

  

Use of Contribution

   3

1.6

  

Payment of Contribution

   3

ARTICLE 2 CLOSING

   3

2.1

  

Time and Place

   3

2.2

  

JTL’s Obligations at Closing

   3

2.3

  

Paladin’s Obligations at Closing

   4

2.4

  

Company Income and Expenses

   4

2.5

  

Closing Costs

   5

4.8

  

Certain Tax Definitions

   5

ARTICLE 3 REPRESENTATIONS, WARRANTIES AND COVENANTS

   6

3.1

  

Representations and Warranties of JTL Primarily Relating to the Membership
Interest and the Company

   6

3.2

  

Representations and Warranties of JTL Primarily Relating to the Property

   10

3.3

  

Survival of JTL’s Representations and Warranties

   13

3.4

  

Representations and Warranties of Paladin

   13

3.5

  

Survival of Paladin’s Representations and Warranties

   13

3.6

  

Indemnification by JTL

   14

ARTICLE 4 COMMISSIONS

   14

4.1

  

Representation and Indemnity

   14

4.2

  

Survival

   15

ARTICLE 5 MISCELLANEOUS

   15

5.1

  

Assignment

   15

5.2

  

Notices

   15

5.3

  

Modifications

   16

5.4

  

Calculation of Time Periods

   16

5.5

  

Successors and Assigns

   16

5.6

  

Entire Agreement

   16

5.7

  

Further Assurances

   17

5.8

  

Counterparts

   17

5.9

  

Severability

   17

5.10

  

Applicable Law

   17

5.11

  

No Third Party Beneficiary

   17

5.12

  

Exhibits and Schedule

   17

5.13

  

Captions

   18

 

- i -



--------------------------------------------------------------------------------

5.14

  

Construction

   18

5.15

  

Survival

   18

5.16

  

Time of Essence

   18

 

- ii -



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of April 7, 2008 (the
“Effective Date”), by and among PRIP 6700, LLC, a Delaware limited liability
company (“Paladin”), JTL PROPERTIES, LLC, a Missouri limited liability company
(“JTL”), and PARK HILL PARTNERS I, LLC, a Missouri limited liability company
(the “Company”).

WITNESSETH:

ARTICLE 1

CONTRIBUTION AND ISSUANCE OF MEMBERSHIP INTEREST

1.1 Agreement to Contribute in Exchange for Membership Interest. Subject to the
terms and conditions hereinafter set forth, Paladin agrees to contribute to the
Company in cash on the Closing Date the sum of One Million Fifty Thousand and
No/100 Dollars ($1,050,000.00) (the “Contribution”), in exchange for a 49%
membership interest in the Company as set forth in the Restated Operating
Agreement (as hereinafter defined) (collectively, the “Membership Interest”).

1.2 Company Property. JTL represents and warrants to Paladin that the Company
owns the following:

(a) that certain tract or parcel of land located in Jackson County, Missouri,
and more particularly described on Schedule1.2(a), attached hereto and by this
reference made a part hereof (the property described in this clause (a) being
herein referred to as the “Land”), together with any rights, easements and
appurtenances pertaining to the Land;

(b) the structures and other improvements (if any) on the Land (the property
described in this clause (b) being herein referred to as the “Improvements”, and
the Land and the Improvements being hereinafter sometimes collectively referred
to as the “Real Property”);

(c) all of the right, title and interest in, to and under all tangible personal
property upon the Land or within the Improvements, including specifically,
without limitation, appliances, equipment, furniture, carpeting, draperies and
curtains, tools and supplies, and other items of tangible personal property
owned by the Company and used exclusively in connection with the ownership, use,
maintenance or operation of the Land and the Improvements, and including those
items of tangible personal property identified on Schedule 1.2(c), attached
hereto and incorporated herein by this reference, but excluding (i) personal
property owned by tenants under the Leases, (ii) any equipment installed by, or
in connection with, any telecommunication or utility provider and which is owned
by any party other than the Company, and (iii) any items leased to the Company
(the property described in this clause (c), other than the excluded items, being
herein referred to collectively as the “Tangible Personal Property”).



--------------------------------------------------------------------------------

(d) all of the right, title and interest as landlord or lessor in, to and under
all agreements listed and described on Schedule1.2(d) (the “Rent Roll”) attached
hereto and made a part hereof, pursuant to which any portion of the Land or
Improvements is used or occupied by anyone other than the Company (the property
described in this clause (d) being herein referred to collectively as the
“Leases”);

(e) all right, title and interest as the owner in, to and under (i) the
contracts listed and described on Schedule 1.2(e) (the “Service Contracts”)
attached hereto and made a part hereof, (ii) all existing warranties and
guaranties issued to or inuring to the benefit of the Company in connection with
the Improvements or the Tangible Personal Property, and (iii) all governmental
permits, licenses and approvals, if any, belonging to or inuring to the benefit
of Company and pertaining to the Real Property or the Tangible Personal Property
(the property described in this clause (e) being sometimes herein referred to
collectively as the “Intangible Property”.

1.3 Property Defined. The Land, the Improvements, the Leases and the Intangible
Property are hereinafter sometimes referred to collectively as the “Property.”

1.4 Title to the Property. At Closing, JTL covenants that the Company shall hold
good, marketable and indefeasible title to the Property subject only to the
following matters (the “Permitted Exceptions”):

(a) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the Closing Date, subject to proration and adjustment as herein
provided;

(b) the rights of tenants, as tenants only, under the Leases described in the
Rent Roll;

(c) the matters set forth in Schedule 1.4(a), attached hereto and by this
reference made a part hereof;

(d) the documents evidencing and securing the $4,250,000.00 mortgage loan held
by the Federal Home Loan Mortgage Corporation currently encumbering the Property
(the “Existing Financing”).

It shall be a condition to Paladin’s obligation to close this transaction that
First American Title Insurance Title Company (the “Title Company”) shall have
issued the Title Policy to the Company (or unconditionally committed to issue
the Title Policy to the Company upon receipt of the title insurance premium
therefor). “Title Policy” means an extended coverage American Land Title
Association (ALTA) Form 1992 Owner’s Policy of Title Insurance insuring the
Company’s continuing fee simple title to the Real Property, in the amount of
$5,200,000.00 with the standard exceptions and the creditor’s rights exclusion
deleted, and including the endorsements set forth in Schedule 1.4(b), attached
hereto and by this reference made a part hereof.

 

-2-



--------------------------------------------------------------------------------

1.5 Use of Contribution. The Contribution shall be paid, used and allocated as
follows: (i) Fifty Thousand Dollars ($50,000.00) shall be retained by the
Company to be used for the certain capital improvements and repairs to the
Property that have previously been agreed upon by JTL and Paladin; (ii) an
additional Fifty Thousand Dollars ($50,000.00) be used to fund the closing costs
of the Company contemplated by Section 2.5(a) and any additional closing cost
for the transaction contemplated by this Agreement and agreed to in writing by
Paladin, with any surplus to be retained by the Company for working capital
needs, and (iii) the remaining Nine Hundred Fifty Thousand Dollars ($950,000.00)
shall be distributed to JTL.

1.6 Payment of Contribution. The Contribution shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to the
proper bank account of the Company designated in writing to Paladin prior to the
Closing.

ARTICLE 2

CLOSING

2.1 Time and Place. The consummation of the transaction contemplated hereby
(“Closing”) shall be held on or before April 7, 2008 at such place and time as
JTL and Paladin shall mutually approve in writing. The date on which the Closing
is scheduled to occur hereunder (or, if earlier, the date on which Closing
occurs) is sometimes referred to herein as the “Closing Date”.

2.2 JTL’s Obligations at Closing. At Closing, JTL shall:

(a) deliver to Paladin such duly executed instruments of redemption as Paladin
shall reasonably request to evidence the redemption by the Company of membership
interests of JTL and the Dino Agnos Trust (the “Existing Members”) in the
Company equal to the Membership Interest;

(b) execute and deliver to Paladin an Amended and Restated Operating Agreement
of Park Hill Partners I, LLC (the “Restated Operating Agreement”) in the form
attached hereto as Schedule 2.2(b);

(c) deliver to Paladin written resignation from any manager or officer of the
Company other than JTL as the manager of the Company;

(d) execute and deliver to Paladin a closing statement, prepared by JTL and
approved by Paladin, consistent with the terms of this Agreement;

(e) execute and deliver to Paladin such evidence as Paladin’s counsel and/or the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of the Existing Members;

 

-3-



--------------------------------------------------------------------------------

(f) cause its counsel to issue an opinion in form and substance satisfactory to
Paladin and its counsel that the execution, delivery and consummation of the
transaction contemplated by this Agreement and the issuance to Paladin of the
Membership Interest by the Company will not result in a breach or violation of
the provisions of the Existing Financing.

(g) execute and deliver or cause to be executed and delivered to the Title
Company a title insurance affidavit, in form and content reasonably satisfactory
to Paladin and the Title Company and sufficient for the Title Company to issue
the Title Policy, which title insurance affidavit shall include, without
limitation, all matters necessary to cause the Title Company to issue a
non-imputation endorsement and a Fairway endorsement in form and substance
satisfactory to Paladin in its sole discretion.

2.3 Paladin’s Obligations at Closing. At Closing, Paladin shall:

(a) deliver to the Company the full amount of the Contribution in immediately
available federal funds wire transferred to an account designated in writing as
set forth in Section 1.6;

(b) execute and deliver to JTL such evidence as JTL’s counsel and/or the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Paladin;

(c) execute and deliver to JTL a closing statement, prepared by JTL and approved
by Paladin, consistent with the terms of this Agreement; and

(d) execute and deliver the Restated Operating Agreement.

2.4 Company Income and Expenses. Except as otherwise expressly provided in this
Agreement, it is the intent of JTL and Paladin that all items of income and
expense attributable to the Company prior to April 1, 2008 (the “Cut-Off Date”)
inure to the Existing Members and that all items of income and expense
attributable to the Company on and after the Closing Date inure to the members
under the Restated Operating Agreement. JTL and Paladin agree to make any
financial adjustments between themselves after the Closing so as to give effect
to such intent. In furtherance of such intent the following provisions shall
apply:

(a) JTL shall cause the Company to pay in full prior to the Closing all leasing
commissions and locators’ and finders’ fees, if any, due to leasing or other
agents (pursuant to a contractual arrangement with the Company) for each Lease
entered into by the Company prior to the Closing Date promptly when due. Trade
payables in the nature of open accounts payable to trade vendors or suppliers
and all other accounts payable which have accrued prior to the Closing Date
shall be the obligation of the Existing Members.

 

-4-



--------------------------------------------------------------------------------

(b) Unpaid and delinquent rent collected by the Company after the date of
Closing shall be delivered as follows: (a) if the Company collects any unpaid or
delinquent rent for the Property relating to the Cut-Off Date and any period
thereafter, the Company shall distribute any such rent pursuant to the
provisions of the Restated Operating Agreement, and (b) if the Company collects
any unpaid or delinquent rent from the Property relating to the period prior to
the date of Closing, the Company shall, within fifteen (15) days after the
receipt thereof, deliver to JTL any such rent which the Existing Members are
entitled to hereunder. JTL and Paladin agree that all rent received by the
Company after the Closing shall be applied first to current rentals and then to
delinquent rentals, if any, in inverse order of maturity. The Company will make
a good faith effort after Closing to collect all rents in the usual course of
the Company’s operation of the Property, but the Company will not be obligated
to institute any lawsuit or other collection procedures to collect delinquent
rents.

(c) The provisions of this Section 2.4 shall survive Closing.

2.5 Closing Costs.

(a) The Company shall pay the fees of counsel representing JTL and the fees of
counsel representing Paladin in connection with this transaction and the premium
for the Title Policy.

(b) Except as otherwise provided herein, all other costs and expenses incident
to this transaction and the closing thereof shall be paid by the party incurring
same.

2.6 Certain Tax Definitions.

(a) For purposes of this Agreement, the following terms have the following
meanings:

(1) “Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, natural resources, customs, duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not, and including any express or implied
obligation of the Company to indemnify or otherwise assume or succeed to the Tax
liability of any other Person.

(2) “Tax Return” means any return, declaration, report, claim for refund,
information return, or other document, including any related or supporting
schedule, statement, information or attachment, and including any amendment
thereof filed or required to be filed in connection with the determination,
assessment or collection of Taxes of any party or the administration of any
laws, regulations or administrative requirements relating to any Taxes.

(b) The provisions of this Section 2.6 shall survive Closing

 

-5-



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1 Representations and Warranties of JTL Primarily Relating to the Membership
Interest and the Company. JTL hereby represents and warrants to, and covenants
with, Paladin as of the Effective Date and as of the Closing Date, that:

(a) Authority of JTL. Neither the execution and delivery of this Agreement nor
any other documents executed and delivered, or to be executed and delivered, by
JTL in connection with the transactions described herein, will violate any
material agreements, regulations, or laws to or by which the Company or JTL is
bound.

(b) Organization and Authority of the Company. The Company has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Missouri. The person signing this
Agreement on behalf of the Company is authorized to do so. Neither the execution
and delivery of this Agreement nor any other documents executed and delivered,
or to be executed and delivered, by the Company in connection with the
transactions described herein, will violate (i) any provision of the Company’s
organizational documents; or (ii) any material agreements, regulations, or laws
to or by which the Company is bound. This Agreement has been duly authorized,
executed and delivered by the Company.

(c) Ownership of Membership Interest. The Existing Members are the only member
in the Company and collectively own one hundred percent (100%) of the
outstanding membership interests in the Company free and clear of any and all
liens, encumbrances, pledges and other similar interests. There are no managers
or members in the Company other than the Existing Members. Upon the issuance of
the Membership Interest to Paladin, Paladin shall own the Membership Interest in
the Company free and clear of any and all liens, encumbrances, pledges or other
interests.

(d) Authority to Transfer Membership Interest. JTL has full right and authority
to enter into this Agreement and to cause the Company to issue the Membership
Interest to the Paladin. No documents relating to the Company or the Membership
Interest prohibit or restrict the Company’s right to issue the Membership
Interest to Paladin.

(e) Membership Interest Documents and Files. JTL has made and shall make
available to the Paladin for inspection a true, correct and complete copies of
all material documents and reports relating to the Membership Interest, the
Company and the Property. JTL has delivered to Paladin true correct and complete
copies of all documents and other items set forth on Schedule 3.1(e).

(f) Assets and Liabilities. At the time of the Closing, the only material assets
of the Company will be the Property. To JTL’s knowledge, the Company has no
liabilities (contingent or otherwise), other than as set forth on Schedule
3.1(f), attached hereto and by this reference made a part hereof.

 

-6-



--------------------------------------------------------------------------------

(g) Taxes and Tax Returns. All Tax Returns required to be filed by, on behalf of
or with respect to the income, assets or operations of, JTL and the Company have
been timely filed with the appropriate taxing authorities in all jurisdictions
in which such Tax Returns are required to be filed, and all such Tax Returns
were accurate and complete in all material respects. As of the date hereof,
(i) all Taxes payable by, on behalf of or with respect to the income, assets or
operations of, JTL and the Company have been fully and timely paid, and
(ii) adequate reserves or accruals for Taxes have been provided with respect to
any period for which Tax Returns are not yet due and have not yet been filed.
Neither JTL nor the Company has executed or filed with the Internal Revenue
Service or any other taxing authority any agreement, waiver or other document or
arrangement extending or having the effect of extending the period for
assessment or collection of Taxes (including, but not limited to, any applicable
statute of limitation), and no power of attorney with respect to any Tax matter
is currently in force with respect to JTL or the Company.

(h) No Defaults. JTL has performed all obligations required to be performed by
it under the Operating Agreement for Park Hill Partners I, LLC, dated June 23,
2006 (the “LLC Agreement”) and is not in breach or default of any provisions of
the LLC Agreement. No action or legal proceeding is pending or threatened
against the Company or any of the Existing Members relating to the Membership
Interest or the Company.

(i) Employment Matters. The Company has no employees and has never had any
employees.

(j) Insurance. Schedule 4.1(j), attached hereto and by this reference made a
part hereof, lists each insurance policy maintained by the Company with respect
to its properties, assets and business. All of such insurance policies are in
full force and effect, and the Company is not in default with respect to its
obligations under any of such insurance policies and has not received any
notification of cancellation of any of such insurance policies. Furthermore,
neither JTL nor the Company has received any written notice from any insurance
company or board of fire underwriters of any defect or inadequacies in or on the
Real Property or any part or component thereof that would materially and
adversely affect the insurability of the Real Property or cause any material
increase in the premiums for insurance on the Real Property, and that have not
been cured or repaired.

(k) No Option or Right of First Refusal. There exists no option, right of first
refusal, letter of intent, agreement to sell, or other similar right with
respect to the issuance of the Membership Interest.

(l) Compliance with Laws. To JTL’s knowledge, (i) the Company is in compliance
in all material respects, and has received no written notice that it is not in
compliance in any material respect, with any statute, law, ordinance, rule,
regulation,

 

-7-



--------------------------------------------------------------------------------

judgment, order, decree, governmental permit or other governmental authorization
or approval applicable to it or to the business of the Company, and (ii) all
governmental authorizations or approvals material for the ownership and
operation of the Property have been duly and lawfully obtained and are in full
force and effect. There are no proceedings pending or, to the knowledge of JTL,
overtly threatened which may result in the revocation, cancellation or
suspension, or any materially adverse modification, of any thereof. Neither the
Company nor JTL has received notice of any alleged violation of any applicable
statute, law, ordinance, rule, regulation, judgment, order, decree, governmental
permit or other governmental authorization or approval necessary for the conduct
of the business of the Company or for the ownership and operation of the
Property by the Company.

(m) No Consent. No consents, approvals, waivers, permits or authorizations from
any governmental authority or Person not a party hereto (including, without
limitation, any lender to the Company or JTL) are required to be obtained or
made by JTL in connection with the execution, delivery and performance of or
compliance by JTL with this Agreement or any of the closing documents or the
consummation by JTL of the transaction contemplated hereby.

(n) Single Purpose Entity. The Company: (a) was formed or organized solely for
the purpose of owning the Property; (b) has not engaged and shall not engage in
any business unrelated to the Property; (c) does not have any material assets
other than its interest in the Property; (d) has and shall have its own books
and records separate and apart from any other person or entity, and (e) holds
and shall hold itself out as a legal entity, separate and apart from any other
person or entity. The only business or commercial activities conducted by the
Company since its formation are the operation, ownership or management of the
Property.

(o) No Subsidiaries or Interests; No other Participants. The Company has no
interest, direct or indirect, and has no commitment to purchase any interest,
direct or indirect, in any corporation or in any partnership, joint venture or
other business enterprise or entity. The Company has no subsidiaries, and no
business of the Company is carried on or conducted through any direct or
indirect subsidiary or affiliate of the Company. The Company has never
(i) merged with any entity, (ii) acquired any entity, or (iii) acquired any
interest in any entity, including by reason or virtue of any business
transaction involving any merger, “roll-up,” consolidation, reorganization,
recapitalization, restructuring or any other type of transaction. Neither JTL
nor the Company has any obligation to make any payment to any party with respect
to any promoted or participation interest, or any similar payment, arising from
the Company or any partnership, joint venture or other business enterprise or
entity to which the Company now has or has had any direct or indirect interest.

(p) Loans to or from Officers, Directors, Shareholders or Employees. The Company
does not have outstanding any loans, advances or other indebtedness incurred by
any member, officer, or employee of the Company or any member of their
respective families, and there are no loans or advances made to the Company by
or indebtedness incurred by the Company to any member, officer or employee of
the Company or any member of their respective families

 

-8-



--------------------------------------------------------------------------------

(q) Contracts and Commitments. Except as expressly set forth on Schedule 3.1(q)
attached hereto and by this reference made a part hereof (each, a “Contract”)
and except for the Leases and the Service Contracts, to JTL’s knowledge, the
Company is not a party to or bound by, whether written or oral, any:

(1) (i) contract for the employment of any officer, individual employee, or
other person or entity on a full-time, part-time, consulting or other basis or
(ii) agreement relating to loans to or from JTL or any manager, member,
affiliate or any other person or entity;

(2) agreement or indenture relating to the borrowing of money or to the
mortgaging, pledging or otherwise placing a lien on or security interest in any
asset or group of assets of the Company, JTL or any manager, member, affiliate
or any other person or entity;

(3) guarantee of any obligation for borrowed money or otherwise;

(4) agreement with respect to the lending or investing of funds;

(5) lease or agreement under which it is lessee of or holds or operates any
property, real or personal, owned by any other party;

(6) lease or agreement under which it is lessor of or permits any third party to
hold or operate any property, real or personal, owned or controlled by it;

(7) assignment, license, indemnification or agreement with respect to any form
of intangible property, including any patent, trademark, trade name, copyright,
know-how, trade secret or confidential information;

(8) contract or group of related contracts with the same party for the purchase
or sale of products or services or for future expenditures of the Company; or

(9) any other oral or written agreement of any kind.

The Company has performed all obligations required to be performed by it in all
respects and is not in default under or in breach of nor in receipt of any claim
of default or breach under any Contract, and no event has occurred which with
the passage of time or the giving of notice or both would result in a default,
breach or event of noncompliance under any Contract and would allow any other
party to Contract to terminate, modify or accelerate any rights under any such
agreement.

 

-9-



--------------------------------------------------------------------------------

(r) Bank Accounts. Schedule 3.1(r), attached hereto and by this reference made a
part hereof, sets forth a complete and accurate list of each bank or financial
institution in which the Company has an account or safe deposit box (giving the
address and account numbers) and the names of the Persons authorized to draw
thereon or who have access thereto.

(s) Existing Financing Documents. Schedule 3.1(s) attached hereto sets forth a
list of all loan documents which evidence and secure the Existing Financing,
each of which is in full force and effect, and no material default by JTL, or,
to JTL’s knowledge, by any other party exists under any provision thereof. The
consummation of the transaction contemplated herein and the issuance of the
Membership Interest to Paladin does not violate the provisions of the Existing
Financing Documents or require the consent of the holder of the Existing
Financing.

(t) Financial Status of JTL and the Company. Each of JTL and the Company is
solvent, has not made a general assignment for the benefit of its creditors, and
has not admitted in writing its inability to pay its debts as they become due.
Neither JTL nor the Company has filed, nor does either JTL or the Company
contemplate the filing of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other proceeding for the relief of
debtors in general, nor has any such proceeding been instituted by or against
JTL or the Company, nor is any such proceeding to JTL’s knowledge threatened or
contemplated. The transaction contemplated herein will not render JTL or the
Company insolvent.

3.2 Representations and Warranties of JTL Primarily Relating to the Property.
JTL hereby represents and warrants to, and covenants with, Paladin as of the
Effective Date and as of the Closing Date:

(a) Pending Actions. No action, suit, arbitration, administrative or judicial
proceeding, or unsatisfied order or judgment is pending or, to JTL’s knowledge,
threatened against JTL or the Company.

(b) Condemnation. Neither JTL nor the Company has received notice of, and, to
the best of JTL’s knowledge, there is not, any pending, threatened or
contemplated action by any governmental authority or agency having the power of
eminent domain, which might result in any part of the Property being taken by
condemnation or conveyed in lieu thereof or concerning the widening, change of
grade or limitation on the use of streets abutting the Property. JTL shall,
promptly upon JTL’s or the Company’s receiving any such notice or learning of
any such contemplated or threatened action, give Paladin written notice thereof.

(c) No Assessments. To JTL’s knowledge, no assessments have been made against
any portion of the Property which are unpaid (except ad valorem taxes for the
current year, if any, that are not currently due and payable), whether or not
they have become liens; and JTL shall notify Paladin upon JTL’s or the Company’s
learning of any such assessments. Neither JTL nor the Company has filed any
pending notices of protest against real property tax assessments with respect to
the Real Property, nor

 

-10-



--------------------------------------------------------------------------------

has JTL or the Company engaged anyone to file such a protest (other than
protests which have been concluded). Except for the Permitted Exceptions, JTL
does not have any knowledge of any pending or threatened liens, special
assessments, or impositions against the Property by any governmental or public
authority.

(d) Leases and Rent Roll. The Company is the lessor or landlord under the
Leases. To JTL’s knowledge, the information contained in the Rent Roll is true
and correct in all material respects as of the date thereof. Except as set forth
in the Rent Roll, there are no other leases or occupancy agreements affecting
the Property (other than such Leases, if any, as may have been entered into in
the ordinary course of business since the date of the Rent Roll). Except as
otherwise set forth in the Rent Roll, no rent concessions have been given to any
tenants that would be applied against rent after the Closing, and except for
rent paid in advance by tenants in advance for the month in which the Closing
occurs, no rent has been paid in advance by any tenants respecting a period
subsequent to the Closing. Except as set forth in the Rent Roll, no tenant is in
material default under its Lease, and, to JTL’s knowledge, the Company is not in
material default under any of the Leases.

(e) Existing Agreements; Service Contracts.There are no management, service,
supply, equipment rental and similar agreements to which the Company is a party
affecting the Property other than the Service Contracts. Those Service Contracts
which have been or will be delivered by JTL to Paladin are true, correct and
complete in all material respects and include any material amendments or
modifications thereto. To JTL’s knowledge, the Company is not in default with
respect to its obligations or liabilities under any of the Service Contracts.
Other than the Leases, the Service Contracts and the Permitted Exceptions, there
are no leases, ground leases, service contracts, maintenance contracts,
management agreements or other agreements or understandings, whether oral or
written, relating to the Property to which JTL or the Company is a party or by
which JTL or the Company is bound that will be binding on the Company, Paladin
or the Property on or after the Closing Date. JTL has delivered to Paladin true
correct and complete copies of all documents and other items set forth on
Schedule 3.2(e)

(f) Environmental Matters. Except as may be set forth in those environmental
reports and other matters, if any, identified on Schedule 3.2(f) (collectively,
the “Environmental Reports”), (i) neither JTL nor the Company has received any
written notice from any governmental authority, neighboring property owner or
other party asserting any violation of Environmental Laws related to the
Property which has not been cured or corrected as of the Effective Date,
(ii) neither JTL nor the Company has commissioned any study or investigation
relating to the presence or absence of Hazardous Materials on the Property,
(iii) to JTL’s knowledge, no areas on the Property exist where Hazardous
Materials have been generated, disposed of, released or found, (iv) neither JTL
nor the Company has any knowledge of the existence of any areas for the storage
or disposal of any Hazardous Materials on the Property, (v) to JTL’s knowledge,
there are no storage tanks located on the Property, either above or

 

-11-



--------------------------------------------------------------------------------

below ground, or any underground pipes or lines on the Property, and the
Property previously has not been used as a landfill or as a dump for garbage or
refuse and (vi) and (vi) JTL has no knowledge of an Mold Condition affecting the
Property. The term “Environmental Laws” as used herein includes without
limitation the Resource Conservation and Recovery Act and the Comprehensive
Environmental Response, Compensation, and Liability Act and other federal laws
governing the environment as in effect on the date of this Agreement together
with their implementing regulations as of the date of this Agreement applicable
to the Property, and all applicable state, regional, county, municipal and other
local laws, regulations and ordinances that are equivalent or similar to the
federal laws recited above or that purport to regulate hazardous or toxic
substances and materials. The term “Hazardous Materials” as used herein includes
petroleum (including crude oil or any fraction thereof) and any substance,
material, waste, pollutant or contaminant listed or defined as hazardous or
toxic under any Environmental Laws, in any case at levels or concentrations
requiring monitoring, reporting, remediation or removal in accordance with
Environmental Laws. The term “Mold Condition” as used herein means the presence
or suspected presence of Mold or any condition that reasonably can be expected
to give rise to or indicate the presence of Mold, including observed or
suspected instances of water damage or intrusion, the presence of wet or damp
wood, cellulose wallboard, floor coverings or other materials, inappropriate
climate control, discoloration of walls, ceilings or floors, complaints of
respiratory ailment or eye irritation by residents, employees or any other
occupants or invitees in the Property, or any notice from a governmental agency
of complaints regarding the indoor air quality at the Property. The term “Mold”
as used herein means mold, mildew, fungus or other potentially dangerous
organisms.

(g) Contractors and Suppliers. All contractors, subcontractors, suppliers,
architects, engineers, and others who have performed services or labor for or
supplied material to JTL or the Company with respect to the Property have been
paid in full, and all liens arising from any such services, labor or materials
(or claims with which the passage of time or notice or both could mature into
liens) have been satisfied and released.

(h) Utilities and Curb Cuts. To JTL’s knowledge, all water, sewer, electric,
natural gas, telephone, and storm water and drainage facilities and all other
utilities required in the normal operation of the Improvements are available and
are installed to the property lines of the Land, are connected to the
Improvements, and are adequate to serve the Improvements for their current use.
To JTL’s knowledge, the Land has direct access (either directly or through valid
public or private easements) to public roads through the curb cuts now in place
and neither JTL nor the Company has received any written notice concerning the
widening, change of grade or limitation on the use of streets abutting the Real
Property

(i) Permits and Legal Compliance. Neither JTL nor the Company has received any
written notice of an intention of any governmental authority to revoke any
license, permit or certificate required for the development, use, operation or
occupancy of the Property. Neither JTL nor the Company has received any written
notice that the Property is in violation of any zoning, building, fire, health,
environmental or other law, statute, ordinance, regulation or order of any
governmental or public authority applicable to the Property or any private
covenants or restrictions encumbering the Property that remains uncured.

 

-12-



--------------------------------------------------------------------------------

3.3 Survival of JTL’s Representations and Warranties. The representations and
warranties of JTL set forth in Section 3.2 shall survive Closing for a period of
one (1) year after Closing, unless notice setting forth a specific claim under
any such representation or warranty shall be given to JTL within that period, in
which case such representation or warranty shall survive until such claim is
finally and fully resolved. The representations and warranties of JTL set forth
in Section 3.1 shall survive Closing for a period of five (5) years after
Closing, unless notice setting forth a specific claim under any such
representation or warranty shall be given to JTL within that period, in which
case such representation or warranty shall survive until such claim is finally
and fully resolved.

3.4 Representations and Warranties of Paladin. Paladin hereby makes the
following representations and warranties to JTL as of the Effective Date:

(a) Organization and Authority. Paladin has been duly organized and is validly
existing as a limited liability company under the laws of the State of Delaware.
Paladin has the full right and authority to enter into this Agreement and to
consummate the transaction contemplated herein pursuant hereto and to consummate
or cause to be consummated the transactions contemplated herein. The person
signing this Agreement on behalf of Paladin is authorized to do so. Neither the
execution and delivery of this Agreement nor any other documents executed and
delivered, or to be executed and delivered, by Paladin in connection with the
transactions described herein, will violate any provision of Paladin’s
organizational documents or of any agreements, regulations, or laws to or by
which Paladin is bound.

(b) Consents. Paladin has obtained all consents and permissions (if any) related
to the transactions herein contemplated and required under Paladin’s
organizational documents or any covenant, agreement, encumbrance, law or
regulation by which Paladin is bound.

(c) Pending Actions. There is no action, suit, arbitration, administrative or
judicial administrative proceeding, or unsatisfied order or judgment pending or,
to Paladin’s knowledge, threatened against Paladin or the transaction
contemplated by this Agreement, which, if adversely determined, could
individually or in the aggregate have a material adverse effect on Paladin’s
ability to consummate the transaction contemplated herein.

3.5 Survival of Paladin’s Representations and Warranties. The representations
and warranties of Paladin set forth in Section 3.4 shall survive Closing for a
period of one (1) year after Closing, unless notice setting forth a specific
claim under any such representation or warranty shall be given to Paladin within
that period, in which case such representation or warranty shall survive until
such claim is finally and fully resolved.

 

-13-



--------------------------------------------------------------------------------

3.6 Indemnification by JTL. From and after the Closing, JTL shall be liable for
and shall pay, and shall indemnify, defend and hold harmless Paladin and the
Company (and each of their respective members, officers and employees)
(collectively, the “Paladin Indemnitees”) against, any and all claims, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees)
(collectively, the “Damages”) sustained by a Paladin Indemnitee, in excess of
insurance proceeds actually received by the Paladin Indemnitee and other amounts
actually received by the Paladin Indemnitee from JTL or third parties in partial
or complete settlement or satisfaction of such Damages, resulting from or in
connection with any claim, action, suit, proceeding or demand by a person or
entity that is not a Paladin Indemnitee (i) relating to liabilities or
obligations for which the Company has any liability or obligation after the
Closing Date that are not expressly contemplated by this Agreement to continue
as obligations of the Company after the Closing; or (ii) arising from the
operation of the business of the Company prior to the Closing Date.
Notwithstanding any provision of this Article to the contrary, except to the
extent expressly covered by any representation, warranty or covenant made by JTL
in Sections 3.1 and 3.2, in no event shall the obligations of JTL this
Section 3.6 apply to, nor shall any Paladin Indemnitee be entitled to
indemnification under this Section 3.6 for, any claims, damages, liabilities,
costs and expenses relating to or associated with the condition or use of the
Real Property or the Tangible Personal Property, including (without limitation)
the habitability, merchantability, fitness for a particular purpose, title,
zoning, latent or patent physical or environmental condition, utilities,
operating history or projections, valuation, or the compliance with governmental
laws as the foregoing relate to the Real Property and the Tangible Personal
Property. The provisions of this Section 3.6 shall survive for a period of five
(5) years after Closing, unless notice setting forth a specific claim for
Damages for which any Paladin Indemnitee is entitled to indemnification
hereunder shall be given to JTL or JTL otherwise shall obtain actual knowledge
of any such Damages within that period, in which case the provisions of this
Section 3.6 shall survive as to such Damages until the same are finally and
fully resolved; provided, however, that the provisions of this Section 3.6 shall
survive indefinitely (subject to any applicable statute of limitations) as to
any Damages for which any Paladin Indemnitee is entitled to indemnification
hereunder related to Taxes.

ARTICLE 4

COMMISSIONS

4.1 Representation and Indemnity. Paladin and JTL each hereby represents and
warrants to the other that it has not disclosed this Agreement or the subject
matter hereof to, and has not otherwise dealt with, any real estate broker,
agent or salesman so as to create any legal right or claim in any such broker,
agent or salesman for a real estate commission or similar fee or compensation
with respect to the negotiation and/or consummation of this Agreement or the
issuance of the Membership Interest to Paladin. Paladin and JTL shall indemnify,
hold harmless and defend each other from and against any and all claims and
demands for a real estate brokerage commission or similar fee or compensation
arising out of any claimed dealings with the indemnifying party and relating to
this Agreement or the purchase and sale of the Membership Interest (including
reasonable attorneys’ fees and expenses and court costs incurred in defending
any such claim or in enforcing this indemnity).

 

-14-



--------------------------------------------------------------------------------

4.2 Survival. This ARTICLE 4 shall survive the rescission, cancellation,
termination or consummation of this Agreement.

ARTICLE 5

MISCELLANEOUS

5.1 Assignment. Neither JTL nor Paladin may assign its rights or obligations
under this Agreement without first obtaining the other party’s written approval.

5.2 Notices. Any notice, request or other communication (a “notice”) required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or overnight courier (such as United Parcel Service or Federal Express),
sent by facsimile (provided a copy of such notice is deposited with an overnight
courier for next business day delivery) or mailed by United States registered or
certified mail, return receipt requested, postage prepaid and addressed to each
party at its address as set forth below. Any such notice shall be considered
given on the date of such hand or courier delivery, confirmed facsimile
transmission (provided a copy of such notice is deposited with an overnight
courier for next business day delivery), deposit with such overnight courier for
next business day delivery, or deposit in the United States mail, but the time
period (if any is provided herein) in which to respond to such notice shall
commence on the date of hand or overnight courier delivery or on the date
received following deposit in the United States mail as provided above.
Rejection or other refusal to accept or inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the
notice. By giving at least five (5) days’ prior written notice thereof, any
party may from time to time and at any time change its mailing address
hereunder. Any notice of any party may be given by such party’s counsel.

The parties’ respective addresses for notice purposes are as follows. Telephone
numbers are given for convenience of reference only. Notice by telephone shall
not be effective.

 

If to Paladin:    PRIP 6700, LLC    c/o Paladin Realty Partners, LLC    10880
Wilshire Boulevard, Suite 1400    Los Angeles, California 90024    Attention:
William K. Dunbar    Telephone: (310) 996-8754    Facsimile: (310) 996-8708 with
a copy to:    King & Spalding LLP    1180 Peachtree Street, N.E.    Atlanta,
Georgia 30309    Attention: Timothy N. Tucker    Telephone: (404) 572-4600   
Facsimile: (404) 572-5131

 

-15-



--------------------------------------------------------------------------------

If to JTL or the Company:    c/o CRES Management Co.    Two Pershing Square   
2300 Main Street, Suite 910    Kansas City, Missouri 64108    Attention: James
Lippert    Telephone: (816) 268-1498    Facsimile: (816) 756-1881 with a copy
to:    Robert B. Thomson    4324 Belleview, Suite 201    Kansas City, Missouri
64111    Telephone: (816) 421-2835    Facsimile: (816) 531-6828

5.3 Modifications. This Agreement cannot be changed orally, and no agreement
shall be effective to waive, change, modify or discharge it in whole or in part
unless such agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought. In no
event shall this Agreement be altered, amended or modified by electronic mail or
electronic record. The parties acknowledge and agree that this Agreement shall
not be executed, entered into, altered, amended or modified by electronic means.
Without limiting the generality of the foregoing, the parties hereby agree that
the transactions contemplated by this Agreement shall not be conducted by
electronic means.

5.4 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State in which the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday or legal holiday. The final day of
any such period shall be deemed to end at 5:00 p.m., Eastern time.

5.5 Successors and Assigns. Subject to Section 5.1 hereof, the terms and
provisions of this Agreement are to apply to and bind the permitted successors
and assigns of the parties hereto.

5.6 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

5.7 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to

 

-16-



--------------------------------------------------------------------------------

consummate more effectively the purposes or subject matter of this Agreement.
Without limiting the generality of the foregoing, Paladin shall, if requested by
JTL, execute acknowledgments of receipt with respect to any materials delivered
by JTL to Paladin with respect to the Property. The provisions of this
Section 5.7 shall survive Closing.

5.8 Counterparts. This Agreement may be executed in counterparts, and all such
executed counterparts shall constitute the same agreement. It shall be necessary
to account for only one such counterpart in proving this Agreement.

5.9 Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

5.10 Applicable Law. This Agreement is performable in the state in which the
Property is located and shall in all respects be governed by, and construed in
accordance with, the substantive federal laws of the United States and the laws
of such state. Paladin, JTL and the Company hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in the state and judicial
district in which the Property is located in any action or proceeding arising
out of or relating to this Agreement and hereby irrevocably agree that all
claims in respect of such action or proceeding shall be heard and determined in
a state or federal court sitting in the state and judicial district in which the
Property is located. Paladin, JTL and the Company agree that the provisions of
this Section 5.10 shall survive the Closing of the transaction contemplated by
this Agreement.

5.11 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Paladin, JTL and (where applicable) the Company only and are not for
the benefit of any third party, and accordingly, no third party shall have the
right to enforce the provisions of this Agreement or of the documents to be
executed and delivered at Closing.

5.12 Exhibits and Schedules. The following schedules or exhibits attached hereto
shall be deemed to be an integral part of this Agreement:

 

Schedule 1.2(a)    -       Legal Description of the Land Schedule 1.2(c)    -   
   List of Tangible Personal Property Schedule 1.2(d)    -       Rent Roll
Schedule 1.2(e)    -       Service Contracts Schedule 1.4(a)    -      
Permitted Title Exceptions Schedule 1.4(b)    -       Required Endorsements
Schedule 2.2(b)    -       Restated Operating Agreement Schedule 3.1(e)    -   
   Entity Documents Schedule 3.1(f)    -       Liabilities of the Company
Schedule 3.1(j)    -       Insurance Schedule 3.1(q)    -       Contracts and
Commitments Schedule 3.1(r)    -       Bank Accounts Schedule 3.1(s)    -      
Existing Loan Documents

 

-17-



--------------------------------------------------------------------------------

Schedule 3.2(e)

   -       Property Documents

Schedule 3.2(f)

   -       Environmental Reports

5.13 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent or for any
purpose, to limit or define the text of any section or any subsection hereof.

5.14 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

5.15 Survival. All provisions of this Agreement which are not fully performed as
of Closing shall survive Closing subject to the terms and provisions set forth
in Sections 3.3, 3.5 and 3.6, respectively.

5.16 Time of Essence. Time is of the essence with respect to this Agreement.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

PALADIN:

PRIP 6700, LLC,

a Delaware limited liability company

By:   Paladin Realty Income Properties, L.P., Delaware limited partnership

  By:   Paladin Realty Income Properties, Inc., a Maryland corporation, its
general partner

    By:   /s/ WILLIAM K. DUNBAR       William K. Dunbar,       Chief Investment
Officer

[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]



--------------------------------------------------------------------------------

JTL: JTL PROPERTIES, LLC, a Missouri limited liability company By:   /s/ JAMES
E. LIPPERT Name:   James E. Lippert Title:   Managing Member

 

THE COMPANY: PARK HILL PARTNERS I, LLC, a Missouri limited liability company By:
  JLT Properties, LLC, a Missouri limited liability company, its Manager By:  
/S/ JAMES E. LIPPERT Name:   James E. Lippert Title:   Managing Member